Title: From Thomas Jefferson to Charles McPherson, 25 February 1773
From: Jefferson, Thomas
To: McPherson, Charles


                    
                        Dear Sir
                        Albemarle in Virga. Feb. 25. 1773.
                    
                    Encouraged by the small acquaintance which I had the pleasure of having contracted with you during your residence in this country, I take the liberty of making the present application to you. I understood you were related to the gentleman of your name Mr. James Macpherson to whom the world is so much indebted for the collection, arrangement and elegant translation, of Ossian’s poems. These peices have been, and will I think during my life continue to be to me, the source of daily and exalted pleasure. The tender, and the sublime emotions of the mind were never before so finely wrought up by human hand. I am not ashamed to own that I think this rude bard of the North the greatest Poet that has ever existed. Merely for the pleasure of reading his works I am become desirous of learning the language in which he sung and of possessing his songs in their original form. Mr. Macpherson I think informs us he is possessed of the originals. Indeed a gentleman has lately told me he had seen them in print; but I am afraid he has mistaken the specimen from Temora annexed to some of the editions of the translation, for the whole works. If they are printed, it will abridge my request and your trouble to the sending me a printed copy. But if there be none such, my petition is that you would be so good as to use your interest with Mr. Mcpherson to obtain leave to take a manuscript copy of them; and procure it to be done. I would chuse it in a fair, round, hand, on fine paper, with a good margin, bound  in parchment as elegantly as possible, lettered on the back and marbled or gilt on the edges of the leaves. I should not regard expence in doing this. I would further beg the favor of you to give me a catalogue of books written in that language, and to send me such of them as may be necessary for learning it. These will of course include a grammar and dictionary. The cost of these as well as of the copy of Ossian will be answered for me on demand by Mr. Alexr. McCaul sometime of Virga. merchant but now of Glasgow, or by your friend Mr. Ninian Minzies of Richmond in Virga. to whose care the books may be sent. You can perhaps tell me whether we may ever hope to see any more of those Celtic peices published. Manuscript copies of any which are not in print it would at any time give me the greatest happiness to receive. The glow of one warm thought is to me worth more than money. I hear with pleasure from your friends that your path through life is likely to be smoothed by success. I wish the business and the pleasures of your situation could admit leisure now and then to scribble a line to one who wishes you every felicity and would willingly merit the appellation of Dr. Sir Your friend and humble servt.
                